Citation Nr: 0632488	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  97-29 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the right hip.

2. Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the lumbosacral spine.

3. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1969 to 
January 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The issues on appeal were previously remanded by the Board in 
May 2000, March 2001, March 2005, and January 2006.  

It is unclear from the veteran's August 2006 statement 
whether he was requesting that his file be sent to the St. 
Petersburg Regional Office.  The Board hereby refers this 
matter to the RO for clarification and appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an August 2006 statement, the veteran indicated that there 
is additional evidence at the Bay Pines VA medical facility 
and apparently outstanding records from Dr. Bilotta.  These 
records need to be obtained and associated with the claims 
folder.  

The veteran also indicated that his right leg is getting 
shorter and causing severe back and hip pain.  The veteran's 
last VA examination of record was in June 2005.  While a new 
examination is not required simply because of the time which 
has passed since the last examination, VA's General Counsel 
has indicated that a new examination is appropriate when 
there is an assertion of an increase in severity since the 
last examination.  VAOPGCPREC 11-95 (1995).  

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veterans Claims Assistance Act (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  As 
the case is being remanded and these questions analogously 
may be applicable in the present appeal, notice should be 
sent to the veteran that includes an explanation as to the 
type of evidence that is needed to establish both disability 
ratings and effective dates.  

For the reasons discussed above, regrettably the Board does 
not have a choice but to remand the case for the following 
actions:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO should ask the veteran for more 
information regarding his treatment with 
Dr. Bilotta to include location and dates 
of treatment.  The veteran should be asked 
to sign any necessary authorization forms 
for release of medical records.  Then the 
veteran's records from Dr. Bilotta and the 
Bay Pines VA medical facility should be 
obtained and associated with the claims 
folder.  

3.  Afterwards, the veteran should be 
scheduled for a VA orthopedic examination 
for the purpose of determining the current 
severity of his service-connected 
degenerative joint disease of the lumbar 
spine and right hip.  The claims file 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should perform 
full range of motion studies of the lumbar 
spine and right hip and should comment on 
any muscle spasms, neurological defects, 
and incapacitating episodes.  It should 
also be indicated whether there is any 
additional functional loss (i.e., 
additional loss of motion) of the lumbar 
spine and/or right hip due to pain or 
flare-ups of pain supported by adequate 
objective findings, or weakness on 
movement, excess fatigability, or 
incoordination.  The examiner should 
comment on how the veteran's service-
connected disorders affect his ability to 
be gainfully employed, taking under 
consideration the veteran's employment 
history and level of education.  

4.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



